Per Curiam,
The object of the testator’s bounty was the Home for Orphans of Odd Fellows of Pennsylvania, the location of which is given in his will as Twentieth and Ontario streets, Philadelphia. There is nothing in his bequest to it to indicate that its continuance at that location was a condition upon which the bounty was to be enjoyed, and the location was manifestly given by the testator merely for the purpose of fully identifying the institution. There may be others like it in the state. An unchallenged statement in the appellee’s paper-book is that there are four *60homes, of some kind, in Pennsylvania under the jurisdiction and control of the Grand Lodge of Odd Fellows. The purpose of the testator was benevolence to the home for orphans, located at the time his will was written at the point named. In its cramped condition there it cannot make proper use of the bequest, and, its board of directors having concluded to locate elsewhere for the purpose of building a new home, it would be doing violence to the manifest intention of the benefactor to forbid his bounty to follow the home where it will be enabled by-such bounty to increase its usefulness, which he had in view.
Decree affirmed at appellant’s costs.